Citation Nr: 1134939	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had honorable active service from July 1962 to June 1970.  He served in the Republic of Vietnam during his period of honorable active service.  Additionally, the Veteran had active service under conditions other than honorable from August 1971 to July 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for PTSD.  The Veteran filed a notice of disagreement in August 2005, the RO issued a statement of the case in January 2009 and the Veteran filed his substantive appeal in March 2009.  In May 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   

In October 2010, the Veteran submitted an application to reopen his claim of entitlement to service connection for primary sclerosing cholangitis claimed as the result of Agent Orange exposure.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection for chronic PTSD is warranted as he has been diagnosed with the claimed disorder secondary to his traumatic experiences while in the Republic of Vietnam.  He conveys that he experienced several stressful events including witnessing a fellow serviceman being killed by a hand grenade while investigating a narcotics cache; an aircraft crashing into a helicopter inside which he had just been working; and coming under enemy mortar and rocket fire.  

Initially, the Board notes that the Secretary of the VA amended the provisions of 38 C.F.R. § 3.304 applicable to claims of entitlement to service connection for PTSD during the pendency of the instant appeal.  Pursuant to the applicable criteria, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010). The Veteran's claim has not been considered under the amended regulation.  

VA clinical documentation dated between March 2005 and March 2007 reflects that examining VA nurse-practitioners and licensed clinical social workers variously diagnosed the Veteran with "subthreshold PTSD," PTSD, a dysthymic disorder, dysthymia, and a major depressive disorder.  The Veteran has not been afforded a VA PTSD examination for compensation purposes.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At the May 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that while he received all of his PTSD treatment at VA medical facilities, he had not been seen since March 2007.  The record does not contain VA psychological and medical treatment records dated after March 28, 2007.  Notwithstanding the Veteran's testimony, the Board finds that as the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since March 28, 2007.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after March 28, 2007.  

2.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his claimed chronic acquired psychiatric disorder.  The examination should be conducted by a VA psychiatrist or psychologist.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to his claimed stressful events while in the Republic of Vietnam; or otherwise is related to his period of honorable active service between July 1962 to June 1970.  In that regard, the examiner's attention is directed to the Veteran's credible testimony as to having come under enemy mortar and rocket fire while in the Republic of Vietnam.  

If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  The examiner should indicate further whether the stressor represents a credible "fear of hostile military or terrorist activity."  Note: "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

